       Case 20-03129-KLP                Doc 7 Filed 09/17/20 Entered 09/18/20 00:22:15                                     Desc Imaged
                                             Certificate of Notice Page 1 of 3
                                                 United States Bankruptcy Court
                                                        Eastern District of Virginia
                                                            Richmond Division
                                                                           Case Number 10−30161−KLP
                                                                           Chapter 7
In re:                                                                     Adversary Proceeding Number 20−03129−KLP
Thomas Alan Minor and Renee Scott Minor                                    Judge Keith L. Phillips
                                                              Debtor(s)
Eloise K Hahn
                                                            Plaintiff(s)
V.
Thomas Alan Minor et al.
                                                          Defendant(s)

                               SUMMONS AND NOTICE IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this summons to the
Clerk of the Bankruptcy Court within 30 days after the date of issuance of this summons, except that the United States and its
offices and agencies shall file a motion or answer to the complaint within 35 days. Motion or Answer is due by 10/15/2020;
(IRS − 10/20/20). If you make a motion, your time to answer is governed by Fed.R.Bankr.P. 7012.

                                           William C. Redden
ADDRESS OF CLERK:                          United States Bankruptcy Court
                                           701 East Broad Street
                                           Richmond, VA 23219

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

                                           Eloise K Hahn
NAME AND ADDRESS OF
                                           313 E. 1300 N.
PLAINTIFF'S ATTORNEY:
                                           Chesterton, IN 46304
YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be held at the
following time and place:


ADDRESS:                                   Judge Phillips' − Courtroom, U. S. Bankruptcy Court, 701 E. Broad St., Rm. 5100,
                                           Richmond, VA 23219
DATE AND TIME:                             11/10/20 at 09:30 AM

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO
ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN
AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

                                                                           WILLIAM C. REDDEN, CLERK OF COURT
Date: September 15, 2020                                                   By /s/ Suzan Ramirez−Lowe
                                                                           Deputy Clerk

              [Note: It is the responsibility of counsel for the plaintiff/movant to advise the Court of any settlement or any other valid reason that a
             Court scheduled pretrial conference, hearing or trial need not be conducted. Counsel are advised to provide the Court with such
             notification as far in advance of any such conference, hearing or trial as is practical under the circumstances. Failure of such counsel to
             properly and timely notify the Court may result in the imposition of sanctions. Local Bankruptcy Rule 9013−1(O)].
       Case 20-03129-KLP             Doc 7 Filed 09/17/20 Entered 09/18/20 00:22:15                        Desc Imaged
                                          Certificate of Notice Page 2 of 3
                                                                   Bankruptcy Case No. 10−30161−KLP
                                                                   Adversary Proceeding Case No. 20−03129−KLP



                                                 CERTIFICATE OF SERVICE

I, ______________________________________________________ (name), certify that I am, and at all times during the
service of process was, not less than 18 years of age and not a party to the matter concerning which service of process was
made. I further certify that the service of this summons and a copy of the complaint was made
___________________________________ (date) by:

             Mail Service: Regular, first class United States mail, postage fully pre−paid, addressed to:



             Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:



             Residence Service: By leaving the process with the following adult at:



             Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail
             addressed to the following officer of the defendant at:



             Publication: The defendant was served as follows: [Describe briefly]



             State Law: The defendant was served pursuant to the laws of the State of
             ___________________________________ (name of state), as follows: [Describe briefly]



Under penalty of perjury, I declare that the foregoing is true and correct.


___________________________________________________ ___________________________________________________
                        Date                                              Signature
                     Print Name
                     ___________________________________________________________________________________
                     Business Address
                     ___________________________________________________________________________________
                     City             State       Zip
        Case 20-03129-KLP              Doc 7 Filed 09/17/20 Entered 09/18/20 00:22:15                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
Hahn,
              Plaintiff                                                                           Adv. Proc. No. 20-03129-KLP
Minor,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0422-7                  User: ramirez-l                    Page 1 of 1                          Date Rcvd: Sep 15, 2020
                                      Form ID: B250                      Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 17, 2020.
pla            +Eloise K Hahn,   313 E. 1300 N.,   Chesterton, IN 46304-9612

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 17, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 15, 2020 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
